DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 12, 16, and 17 have been amended.  Claims 1-20 are pending.  Claims 1-11 remain withdrawn.   Claims 12-20 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Ms. Barbara A. Schweitzer on 04/27/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to claims 12, 16, and 17 do not overcome the reactions, because the amended claims still contain the phrases such as “each granule comprising from about 0.50 wt.% to about 8.00 wt.% of a clumping agent” in claim 12, wherein the phrase does not define what a clumping agent about 0.50 wt.% to about 8.00 wt.% relates to.  Should the phrase be replaced with “each granule comprising from about 0.50 wt.% to about 8.00 wt.% of a clumping agent relevant to the weight of said pet litter”?  
For the same reason, claims 16 and 17 are also rejected for failing to define the weight percentage relatives to. The rejections are withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, but are not sufficient to overcome the rejection.   Applicant’s argument is on the ground that the example [0035] of the prior art (the ‘623 publication) teaches away from the claimed invention, because the two formulations presented in the Table in paragraph [0035] of the ‘623 publication, a “Comparative Formulation” and an “Inventive Formulation, wherein the “Inventive Formulation” does not contain an emulsifier while the “Comparative Formulation” does. In addition, Applicant argues that Lawson’s Claims (the ‘623 publication), defining the inventive formulation do not disclose use of an emulsifier. 
Applicant’s argument is found not persuasive.   The example [0035] discloses the comparative formulation contains anionic polyacrylamide, while the inventive formulation does not contain anionic polyacrylamide.  However, the ‘623 publication does not teach away by discouraging from the invention, because claim 10 of the ‘623 publication defines a biodegradable animal litter of claim 1, wherein said litter further includes an anionic polymer.  Furthermore, the anionic polyacrylamide used in the example [0035] of the ‘623 publication is irrelevant to the instant rejection, because the emulsifiers (i.e. surfactants) such as polyoxyethylene sorbitan monooleate, polyoxyethylene sorbitan trioleate, polyoxyethylene sorbitan monostearate [0028] are nonionic surfactant and emulsifier, not anionic polyacrylamide disclosed in the example [0035].   Therefore, the ‘623 publication would have indeed rendered Applicant’s claims 12-20 obvious.    The rejection is maintained.  


Conclusions
Claims 12-20 are rejected.
Claims 1-11 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731